DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are presented for examination.
Claims 1 and 13 are amended.
The objection to the drawings is withdrawn based on Applicant’s amendment to the specification.
The objection to the specification is withdrawn based on Applicant’s amendment.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0183581 by Elbaz.
As to clams 1 and 13, Elbaz discloses a method/system for securely pairing two devices, comprising: 
selecting a first device to pair with a second device (Elbaz: Fig 1;  Page 1, Sec 16-18, devices chosen to pair to communicate across a datalink (remote connection); 
writing an encryption key to the first device (Elbaz: Page 7, Sec 77-Page 8, Sec 81; pairing key selected and burned to first hardware device); 
burning the encryption key into an encryption module on the first device (Elbaz: Page 7, Sec 77-Page 8, Sec 81; pairing key selected and burned to first hardware device); 
writing a corresponding decryption key to the second device, the decryption key allowing the second device to decrypt data transmitted by the first device (Elbaz: Page 7, Sec 77-Page 8, Sec 81; pairing key selected and burned to second hardware device ); and 
burning the decryption key into a decryption module on the second device (Elbaz: Page 7, Sec 77-Page 8, Sec 81; pairing key selected and burned to second hardware device); 
wherein the first device and the second device are remote from each other, and communicate with each other through a network (Elbaz: Fig 1;  Page 1, Sec 16-18, devices chosen to pair to communicate across a datalink (remote connection)).  
As to claims 2 and 15, Elbaz further discloses wherein the encryption key is burned into a plurality of physically modifiable internal components (PMIC) disposed on the encryption module, wherein each of the plurality of PMICs can only be modified one time (Elbaz: Page 7, Sec 77-Page 8, Sec 81; plurality of fuses to which pairing keys can be burned in devices). 
As to claims 3 and 16, Elbaz further discloses wherein the encryption key is burned into the plurality of PMICs as a binary representation of the encryption key (Elbaz: implicit from rejection of claim 1 and that the keys are in use in a digital system).  
 As to claims 4 and 17, Elbaz further discloses wherein the decryption key is burned into a plurality of physically modifiable internal components (PM IC) disposed on the decryption module, wherein each of the plurality of PMICs can only be modified one time (Elbaz: Page 7, Sec 77-Page 8, Sec 81; plurality of fuses to which pairing keys can be burned in devices). 
As to claims 5 and 18, Elbaz further discloses wherein the decryption key is burned into the plurality of PMICs as a binary representation of the decryption key (Elbaz: implicit from rejection of claim 1 and that the keys are in use in a digital system). 
As to claim 6, Elbaz further discloses wherein the encryption key and decryption key are a public/private key pair (Elbaz: Pages 5-6, Sec 57; security/paring key disclosed as public/private key pair).  
As to claims 7 and 14, Elbaz further discloses further comprising: writing a second encryption key to the second device; burning the second encryption key into an encryption module on the second device; writing a corresponding second decryption key to the first device, the second decryption key allowing the first device to decrypt data transmitted by the second device; and burning the second decryption key into a decryption module on the first device (Elbaz: Page 7, Sec 77-81; implicit from use of public/private key pair and required for bidirectional communication).
As to claim 8, Elbaz further discloses wherein the encryption key and the second encryption key are different encryption keys (Elbaz: Page 7, Sec 77-81; implicit from use of public/private key pair and required for bidirectional communication).  

Allowable Subject Matter
Claims 9-12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432